Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on 01/22/2020.
Information Disclosure Statements filed on 01/22/2020 and 04/29/2020 have been considered by the examiner.
Claims 1-20 are pending.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities: 
Claims 8 and 18 are incorrectly depend from claims 1 and 11. They should depend from claims 7 and 17 respectively. Appropriate correction is required.
  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20s 1-16 of U.S. Patent No. 10,911,417 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for processing a data package to be sent to an addressed recipient, the method comprising the steps of obtaining payload data to be sent over a data network as a data package comprising the payload data and a header; analyzing the header of the data package based on a plurality of characteristics, the header comprising at least an addressed recipient, and the characteristics comprising at least a recipient identifier and a transmission time; generating a risk indicator, the risk indicator indicating a risk associated with the analysis of the addressed recipient of the data package.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/749,580 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jakobsson, US Publication No. 2018/0152471 A1.

As per claim 1, Jakobsson discloses:
A system (200) for processing a data package (100), the system comprising: 
an input module (220) for receiving a data package (100) over a data network (230), the data package (100) comprising a header (110) and payload data (120); storage (240) for storing at least one criterion, (Jakobsson, [0030]-[0031]) where messages are received and analyzed;
a buffer (260) for temporarily storing at least a part of the data package (100), (Jakobsson, [0039]); a decision-making module (250) for determining a risk score based on the at least one criterion and the at least a part of the data package (100), the risk score being indicative of a handling action to apply to the data package (100); an updating module (270) for recalculating the at least one criterion in the storage (240), (Jakobsson, [0034]-[0036]) where the risk score of incoming messages are determined and messages are acted upon accordingly;
a processing module (290) for determining a handling action for the data package (100), wherein the handling action is based on the risk score, (Jakobsson, [0035]) where messages are modified based on the score and as the messages are modified the risk score changes accordingly; 
wherein the recalculation of the at least one criterion is performed asynchronously with regard to the determination of the risk score, (Jakobsson, [0050] and [0052]) where the scores are combined and an overall scores is determined or obtained.  

As per claim 11, Jakobsson discloses:
A method (300) for processing a data package (100), the method (300) comprising the steps of: 
receiving (310) a data package, the data package (100) comprising a header (110) and payload data (120), (Jakobsson, [0030]-[0031]) where messages are received and analyzed;
temporarily (330) storing at least part of the data package (100), (Jakobsson, [0039]);
determining (320) a risk score based on at least one criterion and the at least a part of the data package (100), the risk score being indicative of a handling action to apply to the data package (100);updating (360) the at least one criterion, (Jakobsson, [0034]-[0036]) where the risk score of incoming messages are determined and messages are acted upon accordingly;
determining (370) a handling action for the data package, wherein the handling action is based on the risk score, (Jakobsson, [0035]) where messages are modified based on the score and as the messages are modified the risk score changes accordingly;
wherein updating (360) the at least one criterion is performed asynchronously with regard to the determination of the risk score, (Jakobsson, [0050] and [0052]) where the scores are combined and an overall scores is determined or obtained.    

As per claim 20, Jakobsson discloses:
A non-transitory computer readable storage medium comprising a set of computer-readable instructions stored thereon which, when executed by at least one processor cause the processor to process a data package (100), the instructions comprising:  -42-
receiving (310) a data package (100), the data package (100) comprising a header (110) and payload data (120), (Jakobsson, [0030]-[0031]) where messages are received and analyzed; 
temporarily storing (330) at least a part of the data package (100), (Jakobsson, [0039]); 
determining (320) a risk score based on at least one criterion and the at least a part of the data package (100), the risk score being indicative of a handling action to apply to the data package (100), (Jakobsson, [0034]-[0036]) where the risk score of incoming messages are determined and messages are acted upon accordingly; 
updating (360) the at least one criterion; and determining (370) a handling action for the data package (100), wherein the handling action is based on the risk score, (Jakobsson, [0035]) where messages are modified based on the score and as the messages are modified the risk score changes accordingly; 
wherein updating the at least one criterion is performed asynchronously with regard to the determination of the risk score, (Jakobsson, [0050] and [0052]) where the scores are combined and an overall scores is determined or obtained.    

As per claims 2 and 12, Jakobsson further discloses:
wherein the at least one criterion is generated by at least one data model configured to output at least one probability value, and / or comprises one or more probability values for use in assessing at least one characteristic of the data package (100), (Jakobsson, [0042]). 

As per claims 3 and 13, Jakobsson further discloses:
wherein the decision-making module (250) comprises: at least one attribute checker (252) associated with one of the at least one data model, the probability value output by each data model being associated with an attribute of the header (110), and a combination unit (254) for determining the risk score based on the plurality of probability values generated by the at least one attribute checker, (Jakobsson, [0066]).  

As per claims 4 and 14, Jakobsson further discloses:
wherein the attribute checker (252) generates the plurality of probability values using at least one machine learning function, (Jakobsson, [0102]). 



As per claims 5 and 15, Jakobsson further discloses:
wherein the decision-making module (250) determines risk score based on a plurality of probability values and the header (110), wherein each probability value is associated with at least one characteristic of the header (110), (Jakobsson, [0042]).  

As per claim 6, Jakobsson further discloses:
wherein the storage (240) is any of non-volatile memory, remote storage, and distributed storage, (Jakobsson, [0025]).

As per claims 7 and 17, Jakobsson further discloses:
wherein the updating module (270) comprises: a monitoring unit (272), for monitoring one or more characteristics of the system (200), and a recalculation unit (274) for generating an updated criterion based on a relationship between the header (110) of the data package (100) and data retrieved from at least one external information repository (280)., (Jakobsson, [0068] and [0118]).

As per claims 8 and 18, Jakobsson further discloses:
wherein the external information repository (280) comprises data from one or more additional data services stored remotely to the system (200), (Jakobsson, [0118]).  



As per claims 9 and 16, Jakobsson further discloses:
wherein an initial value of the at least one criterion is predetermined, (Jakobsson, [0163]).  
As per claims 10 and 19, Jakobsson further discloses:
wherein the processing module (290) comprises an encryption unit for encrypting the - 40 -payload data (120) of the data package (100), wherein a level of encryption is dependent upon the handling action, (Jakobsson, [0092]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446